Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Cape Bancorp, Inc. Compensation Committee Cape Bank Employees’ Savings & Profit Sharing Plan and Trust : We consent to the incorporation by reference in the registration statement (No.333-168264) on Form S-8 of Cape Bancorp, Inc. of our report dated June11, 2012, with respect to the statements of net assets available for benefits of the Cape Bank Employees’ Savings & Profit Sharing Plan and Trust as of December 31, 2011, the related statement of changes in net assets available for benefits for the year then ended, and the supplemental schedules of Schedule H, line 4i – schedule of assets (held at end of year) as of December 31, 2011 and Schedule H, line 4j – schedule of reportable transactions for the year ended December 31, 2011, which report appears in the December 31, 2011 annual report for Form 11-K of the Cape Bank Employees’ Savings & Profit Sharing Plan and Trust. /s/KPMG LLP Philadelphia, Pennsylvania June 21, 2013
